DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/294,830 filed on May 18, 2021.  Currently claims 1-18 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
4.	Originally submitted drawing are approved.  However, since the drawings are not clear, improved replacement drawings may be submitted if Applicant desires.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 2, 4, 6, 10, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2021/0036749 A1 to Qiang et al. (hereinafter “Qiang”).
	Regarding claim 1, Qiang discloses a communication apparatus in the form of an antenna (see abstract) comprising a plurality of layers (see paragraph 0006 and thereafter) and each layer is a two-dimensional pattern, and each layer has antenna elements (see paragraph 0004) which can be selected from any coordinates on a layer; and the selection can be made from each layer.  Relying on figure 4, the user device 402 may be interpreted as tag (see figure 4 and paragraph 0056 and thereafter).  
	Regarding claims 2 and 11, the antenna node on each layer can certainly be interpreted as a separate group. 
	Regarding claims 4 and 13, each antenna node position on the layers are based on the position (see paragraphs 0004-0006). 
	Regarding claims 6 and 15, relying on figure 4, the reading regions of the communication apparatus appear to be not overlapping.  
	Regarding claim 10, Qiang further discloses a system wherein the communication apparatus is included.  One of the embodiments this antenna arrangement is used is a smart card (see figure 10 and paragraphs 0109-0111), which can be interpreted as a tag.  Also see figure 4 and description for claim 1 above.  

Allowable Subject Matter
8.	Claims 3, 5, 7-9, 12, 14, and 16-18 are objected to as being dependent upon a rejected 
base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  Claims are directed at a communication apparatus comprising a plurality of layers and the layers are further comprised of a plurality of readers or wireless communication antenna that detects a tag, and the plurality readers or wireless communication antenna are arranged in groups and the grouping are based on arrangement order of readers or wireless communication antennas (limitation of claim 3).  This limitation is neither disclosed nor suggested by the cited references.  The limitations in other objected claims are also allowable.  The claims are also directed at a system including the communication apparatus that are written in the same manner as the apparatus claims.  These claims are also allowable.  


Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
October 24, 2022